Citation Nr: 0610729	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas.


FINDINGS OF FACT

Chronic headaches were not manifest during service, and the 
veteran's current headaches are not related to his service.


CONCLUSION OF LAW

Disability manifested by headaches was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claims were received in 
May 2003, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A letter dated in 
May 2003 instructed veteran regarding the evidence necessary 
to substantiate the claim and requested that he identify 
evidence supportive of the claim.  On a form signed in May 
2003, the veteran acknowledged that he had been informed of 
the evidence and information he was to provide and the 
evidence which VA would attempt to obtain on his behalf.  He 
acknowledged that if VA did not received the necessary 
evidence within one year of the letter, VA could not pay or 
provide benefits based on his application.  

A Statement of the Case, issued in April 2004, also provided 
notice to the veteran of the evidence necessary to support 
his claim.  A supplemental statement of the case dated in 
November 2004 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA and Federal Bureau of Prisons 
treatment records have been obtained and the veteran has been 
afforded VA examinations.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  In fact, in the May 2003 signed 
statement, the veteran indicated that he had no further 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
satisfied that the duty to assist requirements of the VCAA 
and the implementing regulations have been satisfied with 
respect to the issues decided herein.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

Having reviewed the evidence in this case, the Board has 
concluded that service connection for headaches is not 
warranted.  The veteran's service medical records indicate 
that he suffered a head trauma in October 1964.  There were 
no neurological symptoms.  Later that month, head trauma 
without apparent injury was noted, and the veteran complained 
of blurry vision.  On separation physical examination in June 
1965 the veteran was noted to be neurologically normal.  He 
was found to be physically qualified for release from active 
duty.   

The veteran's medical file dating from 1988 to 1996, from the 
Federal Bureau of Prisons, is silent for any complaint, 
abnormal finding, or diagnosis pertaining to headaches.  

On VA examination in June 2003, the veteran reported that 
while in service, he was struck in the head by an oil barrel 
and lost consciousness for 15 to 20 minutes.  He indicated 
that for the following five to six years he had intermittent 
headaches and that they resolved until about one year prior 
to the examination.  He stated that the headaches had 
recently worsened.  He described his headaches as daily, at 
the end of the day, usually moderate to severe in intensity.  
He noted that they were localized to the left side of the 
frontal area, and sometimes also present in the right frontal 
area.  He denied any other symptoms associated with the 
headaches, but indicated that they were triggered or worsened 
by stress.  He indicated that they were alleviated by 
relaxing and reading.  He denied incapacitating episodes.  
The diagnosis was tension headaches.  The examiner concluded 
that it was less likely than not that the veteran's headaches 
were secondary to head trauma.  He noted that the veteran did 
not have the characteristic symptoms related to post-
traumatic headaches, and that he was headache free for man 
years before the headaches reoccurred.  

Tension headaches were also diagnosed on VA examination in 
June 2004.  The examiner pointed out that the veteran did not 
have the characteristic pattern for traumatic headaches.  He 
concluded that the veteran's headaches were not secondary to 
head trauma.  

In sum, there is no competent evidence that the veteran's 
current headaches are related to any incident of his service.  
The VA examiner has concluded that the headaches do not 
comport with the characteristic pattern of post-traumatic 
headache and instead diagnosed tension headaches.  The record 
also establishes a gap in between service and his current 
tension headaches, thereby establishing a lack of continuity 
of symptomatology, regardless of the etiology of the 
headaches.  38 C.F.R. § 3.303.  In reaching its conclusion, 
the Board has considered the veteran's contention that his 
headaches are related to head trauma in service.  However, 
while the veteran may sincerely believe that his headaches 
are the result of head trauma suffered in service, as a lay 
person, he is not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that 
the veteran's headaches are not related to head trauma or any 
other incident in service.  As such, the Board concludes that 
the preponderance of the evidence is against the claim, and 
service connection for headaches is not warranted.

Lastly, the record establishes tht the most likely diagnosis 
is a tension headache.  As such, there is a lack of competent 
evidence of an underlying disease or injury to account for 
his report of disability.  The Federal Circuit has 
established that basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words: "For disability resulting 
from personal injury suffered or disease contracted in the 
line of duty" 38 U.S.C. §§ 1110, 1131.  Thus, in order for a 
veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  

ORDER

Entitlement to service connection for headaches is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


